DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
  1.  (Currently Amended) An ink jet recording method…
second heating mechanism provided from the
first heating mechanism…

  13.  (Currently Amended) An ink jet recording apparatus…
temperature and which is provided from the
first heating mechanism in a recording medium transport
direction; and
	a cooling mechanism which cools the recording medium 
downstream from the first heating mechanism and 
from the second heating mechanism in the recording…

Allowable Subject Matter
Claims 1 & 13 are allowed as amended above.
Claims 2-12 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance:
As related to amended independent claims 1 & 13, an extensive search was conducted based on the similar limitations in the independent claims and the existing prior art of record as well as additional cited art fails to teach or fairly suggest an ink jet recording method [claim 1] or apparatus [claim 13] comprising all of the structural components and limitations as claimed, particularly but not limited to: a treatment liquid adhesion step of adhering a treatment liquid containing an aggregating agent… an ink adhesion step of adhering an aqueous ink … by ejection… a first heating step of heating the recording medium to which the treatment liquid and the aqueous ink composition are adhered to a first surface temperature by a first heating mechanism; a second heating step of heating the recording medium after the first heating step to a second surface temperature which is higher than the first surface temperature… downstream from the first heating mechanism… and a cooling step of, after the first heating step and before the second heating step, cooling the recording medium… surface temperature of the recording medium is decreased… lower than the first surface temperature.
Prior Art OKUDA et al. teaches an ink jet recording method and apparatus with multiple heaters, but does not teach the limitation of first heating step occurring after the ink adhesion step or a cooling step after the first heating step but before a second heating step.
Prior Art HOUJOU teaches an ink jet recording method and apparatus with multiple heaters, but does not teach the limitation of the first heating step occurring after the ink adhesion step or a cooling step after the first heating step but before a second heating step.
Prior Art IKOSHI teaches an ink jet recording method and apparatus with a heater and a cooler, but does not teach the limitation of the treatment liquid or the cooling step after the first heating step but before a second heating step.
Prior Art SEKI et al. teaches an ink jet recording method and apparatus with multiple heaters and a cooling step, but does not teach the limitation of the treatment liquid or first heating step occurring after the ink adhesion step or a cooling step after the first heating step but before a second heating step.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Obu et al. (US 5,370,058) teaches a recording apparatus with a heating step, a cooling step, and a heating step. Wotton et al. (US 2002/0071016 A1) teaches an ink jet recording method and apparatus with a cooler and multiple heaters. Nishitani et al. (US 2016/0375680 A1) teaches an ink jet recording method and apparatus with multiple heaters and a cooler.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853